UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7631


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LINO ZEPEDA GOMEZ, a/k/a Lino Zepada, a/k/a Lino S. Cepeda,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00069-F-1)


Submitted:   May 3, 2011                      Decided:   May 24, 2011


Before NIEMEYER, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lino Zepeda Gomez, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lino Zepeda Gomez appeals the district court’s order

denying      his    motion     for   reduction      of    sentence   pursuant   to    18

U.S.C. § 3582(c)(2) (2006) based on Amendment 709.                       Because this

amendment is not expressly listed in U.S. Sentencing Guidelines

Manual § 1B1.10(c) (2010), the district court lacked authority

to   apply    the     amendment      retroactively.         See    United   States    v.

Dunphy, 551 F.3d 247, 249 n.2 (4th Cir. 2009).                        Accordingly, we

affirm the district court’s order.                  See United States v. Gomez,

No. 7:01-cr-00069-F-1 (E.D.N.C. Nov. 8, 2010).                       We dispense with

oral   argument        because       the    facts   and    legal     contentions     are

adequately         presented    in    the    materials      before    the   court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                              2